        Case 3:20-cv-05949-VC Document 80 Filed 12/31/20 Page 1 of 2



 1   JOHNSON FISTEL, LLP
     Frank J. Johnson (SBN 174882)
 2   FrankJ@johnsonfistel.com
     Brett M. Middleton (SBN 199427)
 3   BrettM@johnsonfistel.com
     Reed F. Baker (SBN 322027)
 4   ReedB@johnsonfistel.com
     655 West Broadway, Suite 1400
 5   San Diego, CA 92101
     Telephone: (619) 230-0063
 6   Facsimile: (619) 255-1856

 7   Counsel for Movant Trudy York

 8                             UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10   KIRK HIMMELBERG, Individually and On          Case No.: 3:20-cv-05949-VC
     Behalf of All Other Similarly Situated,
11                                                 NOTICE OF VOLUNTARY
                  Plaintiff,                       DISMISSAL
12
           v.                                      Judge: Hon. Vince Chhabria
13
     VAXART, INC., CEZAR ANDREI
14   FLOROIU, WOUTER W. LATOUR, M.D.,              Date Action Filed:
     STEVEN J. BOYD, KEITH MAHER, M.D.,
15   and ARMISTICE CAPITAL LLC,

16                Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                  NOTICE OF VOLUNTARY DISMISSAL
                                      Case No.: 3:20-cv-05949-VC
        Case 3:20-cv-05949-VC Document 80 Filed 12/31/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that movant Trudy York hereby voluntarily dismisses her

 2   claims without prejudice to her ability to participate in this consolidated action as an absent class

 3   member. Ms. York’s counsel, Frank J. Johnson, Brett M. Middleton, and Reed F. Baker of

 4   Johnson Fistel, LLP, are also concurrently filing a Notice of Request for Withdrawal of Counsel

 5   in this action. The class’s interests will continue to be represented by Hagens Berman Sobol

 6   Shapiro LLP, Court-appointed Lead Counsel.

 7

 8                                                     Respectfully Submitted,

 9   Dated: December 31, 2020                          JOHNSON FISTEL, LLP

10                                               By:   /s/ Brett M. Middleton
                                                       BRETT M. MIDDLETON
11
                                                       FRANK J. JOHNSON
12                                                     REED F. BAKER
                                                       655 West Broadway, Suite 1400
13                                                     San Diego, CA 92101
                                                       Telephone: (619) 230-0063
14                                                     Facsimile: (619) 255-1856
                                                       FrankJ@johnsonfistel.com
15                                                     BrettM@johnsonfistel.com
                                                       ReedB@johnsonfistel.com
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                                      NOTICE OF VOLUNTARY DISMISSAL
                                          Case No.: 3:20-cv-05949-VC
